DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office action is in response to application filed 12/14/2021. 
Claims 1-20 are pending in this application.
 
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. 

Spatscheck et. al (US20110153941A1) discloses a content delivery network includes first and second sets of cache servers, a domain name server, and an anycast island controller. The first set of cache servers is hosted by a first autonomous system and the second set of cache servers is hosted by a second autonomous system. The cache servers are configured to respond to an anycast address for the content delivery network, to receive a request for content from a client system, and provide the content to the client system. The first and second autonomous systems are configured to balance the load across the first and second sets of cache servers, respectively. The domain name server is configured to receive a request from a requestor for a cache server address, and provide the anycast address to the requestor in response to the request. The anycast island controller is configured to receive load information from each of the cache servers, determine an amount of requests to transfer from the first autonomous system to the second autonomous system; send an instruction to the first autonomous system to transfer the amount of requests to the second autonomous system. (see abstract).  

	Slocombe et. al  (US20030079027A1) discloses content distribution mechanism that distributes content of a content provider at various sites across a network and selects the site that is nearest a content requestor using an anycast address that resides at each of the sites. The sites are configured as nodes (or clusters) and each node includes a content server and a DNS server. The DNS servers are so associated with the content servers at their respective nodes as to resolve the name of the content provider to the IP address of the content servers at the nodes. The DNS servers each are assigned the anycast address in addition to a unique address, and the anycast address is advertised to the network (in particular, the network routing infrastructure) using Border Gateway Protocol (BGP). Node selection occurs when the network routing infrastructure selects a shortest path to the anycast address during DNS name resolution. (see abstract).  

Eisenbud et al. (US20150334179A1) provides a system and corresponding method for load balancing data traffic addressed to an anycast address include maintaining, by each of a plurality of load balancing (LB) devices a data structure including entries associated with application instances in a group of application instances served by the LB device. The frequency with which each served application instance is included in the data structure is indicative of a weight value associated with a capacity of the corresponding served application instance. Upon receiving a data packet, originally addressed to an anycast address, the LB device uses one or more header fields of the received data packet to identify a virtual Internet protocol (IP) address of one of the served application instances in the data structure maintained by the LB device. The LB device then forwards the data packet to the identified application instance. (see abstract).

Kontothanassis et al. (US9467506B2) provides systems, methods, and apparatus for providing anycast based load balancing for a plurality of servers within a network. The network includes a domain name system (DNS) server that is configured to respond to domain name queries received from one or more clients. The DNS server maintains a set of anycast IP addresses associated with a domain name. The DNS server responds to a client's request with one or more selected anycast IP addresses from the set of anycast IP addresses. The DNS server also instructs a plurality of content servers to advertise all of the anycast IP addresses to the network. The DNS server also receives load information from each of the plurality of content servers, and instructs, based on the load information, one of the plurality of content servers to cease advertising one or more of the previously advertised anycast IP addresses. (see abstract).


However, the prior art of records fail to teach or suggest individually or in combination as set forth in amendments to independent claim 1 filed 12/14/2021. Dependent claims 2-15 further limits allowed independent claim 1; therefore, they are also allowed.

Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claim 16. Dependent claims 17-19 further limits allowed independent claim 16; therefore, they are also allowed.

Likewise, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claim 20.

Accordingly, claims 1-20 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATTA KHAN whose telephone number is (571)270-7364.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATTA KHAN/
Examiner, Art Unit 2449